Citation Nr: 1004226	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-34 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to the Veteran's service-
connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to June 
1969.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2006 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefit sought on appeal.  
				
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case contends his current coronary artery 
disease has been caused or aggravated by his service-
connected diabetes mellitus.  While a negative opinion on 
whether the Veteran's diabetes caused his coronary artery 
disease was rendered by a VA examiner on examination in 
September 2006, the Veteran disputes these findings.  
Specifically, the examiner commented that it appears that the 
Veteran's coronary artery disease preceded his diabetes and 
rested his opinion on this basis.  

The Veteran disagrees with this chronology, and in support, 
states that he was diagnosed as having diabetes at the St. 
Augustine VA Outpatient Clinic in 2005, and that at that time 
a physician advised him that his diabetes has been 
longstanding based on lab work.  While 2006 records from this 
facility are of record, the Board cannot locate the earlier 
records to which the Veteran has referred.  

Thus, the St. Augustine evidence of record may be incomplete.  
As such, the RO should attempt to obtain any records 
preceding or subsequent to 2006.  38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."  Further, 
VA is held to have constructive notice of the contents of VA 
records at the time of adjudication.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

In addition, in an April 2006 VA Form 21-4142 the Veteran 
stated he has received treatment from Dr. Jay Koons in 
Gainesville, Florida.  In June 2006 the RO made one attempt 
to obtain these records, and received neither the records nor 
a negative reply.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  VA must make one additional attempt to obtain 
these records.  In addition, in his November 2007 VA Form 9, 
the Veteran indicated he has received treatment from Dr. John 
L. Gaines.  These records have not yet been requested.

Finally, a remand is required in order to afford the Veteran 
a VA examination to determine the nature and etiology of his 
disability. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  

As noted above, the Veteran contends his coronary artery 
disease is secondary to his service-connected diabetes 
mellitus.  In support of his contention that his diabetes 
preceded his coronary artery disease, 2008 the Veteran 
submitted private medical evidence that appears to indicate 
that his coronary artery disease was not present in 2001 and 
2002.  This evidence, combined with any other newly obtained 
evidence, should be reviewed and a new opinion should be 
sought before the claim should be adjudicated.  The Board 
further notes that while the September 2006 examiner rendered 
a negative opinion on secondary causation, a causal link is 
not required for service connection on a secondary basis.  A 
showing that the service-connected disability aggravates the 
condition at issue will also satisfy the requirements for 
service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any outstanding records from the St. 
Augustine CBOC.  Specifically, seek to 
obtain records preceding and subsequent 
to 2006.  Do not associate duplicate 
records with the claims file.

2.  Contact the Veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain his private 
treatment records from the following 
physicians:
        
        a.  Dr. Jay Koons (identified in an 
April 2006 VA 
     Form 21-4142)
b.	Dr. John L. Gaines (indentified 
in the 
      November 2007 VA Form 9)

Thereafter, the RO should attempt to 
obtain these records.  Do not associate 
duplicate records with the file.

3.  Afford the Veteran a VA examination 
to ascertain the nature and etiology of 
his coronary artery disease.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
coronary artery disease had its onset 
during service or has been either caused 
OR aggravated by his service-connected 
diabetes mellitus.
        		
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


